Hottel, J.
Appellants, as residents and taxpayers of Monroe school township in Kosciusko county, instituted this action to enjoin appellees from erecting a certain schoolhouse in said township and from *107selling the bonds of the township to meet the cost thereof. The trial court'made a special finding of the facts in issue, and stated, as its conclusions of law thereon, that appellants take nothing by their action, and that appellees recover their costs. This appeal follows.
1. There are three specifications in the assignment of errors relied on for a reversal, and the first of these challenges the action of the circuit court in overruling appellants’ motion for a new trial. That motion contains nine grounds. In the preparation of their brief appellants have set out nine propositions of law, which are consecutively numbered, and not grouped “under a separate heading of each error relied on,” as required by Rule 22. This fact would authorize an affirmance of the judgment below without further discussion (Houck v. McCoy [1916], 185 Ind. 713, 114 N. E. 437; Palmer v. Beall [1915], 60 Ind. App. 208, 110 N. E. 218), but a consideration of'- the case on its merits leads to the same result.
2. Appellants, in argument, make certain reference to matters alleged to have been shown in evidence at the trial, but the condensed statement of the evidence which is set out’in their brief is very meager, and consists principally of counsel’s conclusions as to the effect of the testimony. None, of the witnesses are named, and but little attempt has been made to state the evidence in narrative form. This failure to comply with Rule 22 operates as a waiver of all questions arising on the evidence. Rose v. City of Jeffersonville (1916), 185 Ind. 577, 579, 114 N. E. 85; McClellan v. Thomas (1915), 183 Ind. 310, 109 N. E. 44; Cleveland, etc., R. Co. v. Hayes (1914), *108181 Ind. 87, 107, 102 N. E. 34, 103 N. E. 839; Jeffersonville School Tp. v. School City, etc. (1912), 50 Ind. App. 178, 182, 96 N. E. 662.
. In this view of the record, and appellants’ presentation thereof, we must now treat the special finding of facts made by the trial court as fully sustained by the proof. It appears from said finding that Monroe township originally contained seven school districts; that for several years prior to the decision to erect the schoolhouse here in question district No. 4 had been regularly and legally abandoned; that in district No. 7 the average daily attendance of pupils was less than fifteen and, for that reason, said district could be abandoned by the trustee; that in districts Nos. 2 and 5 a majority of the legal voters in each of said districts had filed with the trustee their petitions to have said districts abandoned and consolidated with other districts; and that the action taken by the trustee and the advisory board, as set put in appellants’ complaint,, was fox the purpose of providing a consolidated school building for the accommodation of the pupils in all the four districts above named.
3. *1094. *108It is the theory of appellants’ complaint that the proposed erection of1 this building within the limits of district No. 5 would constitute an unauthorized removal of the school already existing in this district to a new site and involve the ' construction of a building not justified by the immediate or probable needs of said district, and cause an unjust and unreasonable expenditure of the public funds. The burden rested on appellants to prove the allegations of their complaint, and in this they have failed. The facts found by the trial court show *109the proposed construction of a consolidated school building for the use of pupils from four school districts and in accordance with the wishes ' or requirements of a majority of the legal voters in each of said districts. The action of the trustee and the advisory board appears to have been ' taken pursuant to statutory direction, and it is not open to attack in an action of this character. §6421 Burns 1914, Acts 1901 p. 437; §6422 Burns 1914, Acts-.1909 p. 73; Frost v. State, ex rel. (1914), 181 Ind. 581, 583, 105 N. E. 51.
Under the express provisions of §§6667, 6668 Burns 1914, §§4537, 4538 B. S. 1881, appellants’ remedy, in case of an abuse of discretion on the part of the trustee or an improper refusal to perform the duties required- of him, was by appeal to the higher school authorities.
No error appearing, the judgment <of the trial court is affirmed.